980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lee MILLER, Petitioner-Appellant,v.Randy LEE;  Attorney General of North Carolina,Respondents-Appellees.
No. 92-6639.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 29, 1992Decided:  December 11, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-91-91-1)
Jerry Lee Miller, Appellant Pro Se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
W.D.N.C.
DISMISSED.
Before BUTZNER, SPROUSE, and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Jerry Lee Miller seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Miller v. Lee, No. CA-91-91-1 (W.D.N.C. May 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 This Court recently found claims similar to some of Miller's allegations to be without merit.  Nickerson v. Lee,  F.2d, No. 91-7574 (4th Cir. 1992)